DETAILED ACTION
	The following is a response to the amendment filed 8/26/2022 which has been entered.
Response to Amendment
	Claims 1-21 are pending in the application.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The claim objections have been withdrawn due to applicant amending claims 8, 10-12, 14, 15, 18, 19 and 21 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1, 8, 9, 10, 12, 15, 16, 17 and 19 accordingly.

Allowable Subject Matter
Claims 1-21 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In claim 15, line 5, the reference character [[5]] has been deleted. Applicant did use delete brackets, however, no strikethrough was used in accordance with how applicant deleted other reference characters.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a powertrain having a transmission, first electric motor, second electric motor, an input shaft connected to mechanical power source, an output shaft, a gear assembly providing at least two different gear ratios selected for transferring the power from the input to output shaft, the first motor connected to the input shaft via a first gear, the second motor connected to the input shaft via a first clutch and the first gear and connected to the output shaft via a second clutch and a second gear wherein the first clutch connects the first motor to second motor and the first motor, second motor, first clutch and second clutch form a torque transfer path bypassing the two different gear ratios arranged to transfer torque from the input to output shafts during gearshift and in combination with the limitations as written in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 10, 2022